DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 13, 15, 18, and 24 recite the limitation "the connection electrode" instead of “the at least one connection electrode”.  This limitation is indefinite because it is unclear if the claim language is referring to “all” or “part” or “at least one” of the “connection electrode”. 
	For examination purposes, the examiner will read “the connection electrode” as “the at least one connection electrode.”
Claim 22 recites the limitation " the electrical circuit " in the last line of the claim.  There is insufficient antecedent basis for this limitation in the claim. Claim 22 refers to “claim 13”, which does not introduce “an electrical circuit”. However, claim 21 introduces “an electrical circuit.”


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 13-22, and 24-26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ryu et al. (US 20100047674 A1, as cited in IDS filed on 3/24/2021).
	Regarding claim 13, Ryu discloses a pouch cell (100, battery cell [0004]) comprising: at least one connection electrode (110, 120, electrode terminal, cathode, anode terminal [0021]), the pouch cell (100) being electrically contactable ([0021]) via the at least one connection electrode (110, 120); a current interrupter (200, 300) configured, by virtue of a thermally induced change in a geometric dimensioning ([0042]) of the current interrupter (200, 300), at least temporarily to interrupt drawing of current ([0042]) via the at least one connection electrode (110, 120).
	Regarding claim 14, Ryu further discloses the pouch cell (100) as recited in claim 13, wherein the current interrupter (200, 300) includes a material (212) shrinking in size with an increase in temperature ([0042]), thus one ordinarily skilled in the art would know that the material has a negative coefficient of thermal expansion and the thermally induced change in the geometric dimensioning (212 shrinks with increase of temperature [0042]) is brought about by a change in a pouch cell (100) temperature ([0042]).
	Regarding claim 15, Ryu further discloses the pouch cell (100) as recited in claim 13, wherein the current interrupter (200, 300) is arranged at the at least one connection electrode (110, 120, [0044]) or is part of the at least one connection electrode (110, 120, [0044]).
	Regarding claim 16, Ryu further discloses the pouch cell (100) as recited in claim 13, wherein the current interrupter (200, 300) is configured in such a way that a current interruption ([0042]) is brought about by thermal shrinkage of a material (212; shrinkage of 212 when 100 is overheated [0042]) of the current interrupter (200, 300).
	Regarding claim 17, Ryu further discloses the pouch cell (100) as recited in claim 16, wherein the current interruption ([0042]) occurs if a pouch cell (100) temperature exceeds a predefined temperature threshold ([0017] & [0042]).
	Regarding claim 18, Ryu further discloses the pouch cell (100) as recited in claim 13, wherein the at least one connection electrode (110, 120) includes an inner portion (213, upper connection terminal [0044]) and an outer portion (214, lower connection terminal [0044]), wherein the inner portion (213) surrounded by an outer enclosure (battery case [0007] & [0020]) of the pouch cell (100) and the outer portion (214), at least in sections, is situated outside (may be connected as external input or output terminals of  100 [0021]) the outer enclosure (battery case).
	Regarding claim 19, Ryu further discloses the pouch cell (100) as recited in claim 18, but does not teach wherein the inner portion is completely surrounded by the outer enclosure. 
	However, it would have been anticipated by one ordinarily skilled in the art before the effective filing date to modify the embodiment of Ryo so that the inner portion (213) is completely surrounded by the outer enclosure (battery case).
	Regarding claim 20, Ryu further discloses the pouch cell (100) as recited in claim 18, but does not teach wherein the inner portion and the outer portion are positionally fixed in relation to the outer enclosure or positionally fixed with respect to one another.

	Regarding claim 21, Ryu further discloses the pouch cell (100) as recited in claim 13, wherein the current interrupter (200, 300) is part of an electrical circuit ([0026]) into which the pouch cell (100) itself is electrically integrated ([0052]).
	Regarding claim 22, Ryu further discloses the pouch cell (100) as recited in claim 21, wherein the current interrupter (200, 300) is in series connection in the electrical circuit ([0026] & [0052]).
	Regarding claim 24, Ryu further discloses the pouch cell (100) as recited in claim 14, but does not disclose wherein the material has an electrical conductivity of greater than 1x10^5 siemens per meter. 
	However, Ryu teaches a material (212) that is connected to an electric wire connection part (210), but does not specify the electrical conductivity of the material. 
	Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
	Therefore, it would have been anticipated by one ordinarily skilled in the art before the effective filing date to specify the minimum electrical conductivity of the material of Ryu. 
Regarding claim 25, Ryu further discloses the pouch cell (100) as recited in claim 13, wherein the current interrupter (200, 300) is configured to reversibly interrupt drawing of current ([0025] & [0046]) via the at least one connection electrode (110, 120).
	Regarding claim26, Ryu discloses a rechargeable battery pack (secondary battery pack [0032]-[0033]) comprising the pouch cell (100) as recited in claim 13.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Ryu et al. (US 20100047674 A1, as cited in IDS filed on 3/24/2021) as applied to claim 13 above, and further in view of Tamura (JP 2017139128 A – machine translation cited in IDS filed on 03/24/2021).
	Regarding claim 23, Ryu further discloses the pouch cell (100) as recited in claim 14, but does not disclose wherein the material includes zirconium tungstate.
	Tamura teaches zirconium tungstate is a material used in electrodes in batteries ([0001] & [0019]) that has a negative thermal expansion coefficient, it contracts as the temperature rises ([0019]). 
	Ryu and Tamura are analogous in the field of secondary batteries because they both use material that shrinks with the increase of temperature in the electrodes. Thus, it would have been obvious to one ordinarily skilled in the art before the effective filing date to modify the material of Ryu with the selection of the material particles zirconium tungstate of Tamura, so the material shrinks when heated, which would result in the disconnection sought by Ryu.  
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Ryu et al. (US 20100047674 A1, as cited in IDS filed on 3/24/2021), in view of official notice.
	Regarding claim 27, Ryu discloses the rechargeable battery pack (secondary battery pack, small-sized battery pack or middle- or large size battery pack constructed for vehicles [0032]-[0033]) as recited in claim 26. However, it would have been obvious to one ordinarily skilled in the art before the effective filing date to use the small-sized battery pack as a power source for an electrical hand-held power tool, like a mobile device ([0002]), as it is well-known batteries can be used for this purpose.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UNIQUE JENEVIEVE LUNA whose telephone number is (571)272-2859. The examiner can normally be reached M-F 8am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on 571-270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/UNIQUE JENEVIEVE LUNA/Examiner, Art Unit 1728                                                                                                                                                                                                        
/WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721